Citation Nr: 1026001	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

3.  Entitlement to service connection for a bilateral foot 
disability, to include calluses, hammertoes of the 5th toe, and 
inflammation of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to November 
1998 and from February 2003 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) from 
a September 2005 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which, in 
relevant part, denied service connection for hypertension, GERD 
and a bilateral foot disorder.  

A hearing was held before a Veterans Law Judge in February 2008 
who is no longer employed at the Board.  In a May 2010 letter, 
the Board informed the Veteran that the individual who presided 
at the February 2008 hearing, who would ordinarily have 
participated in making the final determination of the claim, was 
no longer employed by the Board and that the veteran had the 
right to a hearing before another Veterans Law Judge.  If he did 
not respond within thirty days from the date of the letter, the 
Board would assume that he did not want an additional hearing and 
proceed accordingly.  See 38 C.F.R. § 20.707.  The Veteran is 
presumed to have received the May 2010 notice because it was not 
returned in the mail.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  Because the Veteran did not respond by within 30 days, 
he waived the right to an additional hearing.  The case has, 
accordingly, been reassigned to the undersigned.

The Board remanded the claim in October 2008 for further 
development and consideration.  




FINDINGS OF FACT

1.  The Veteran's hypertension began in service.

2.  The Veteran's bilateral foot disability began in service.

3.  The Veteran's GERD clearly and unmistakably existed prior to 
the Veteran's first period of service; clearly and unmistakably 
was not aggravated during that period, and was aggravated during 
Veteran's second period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hypertension have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for bilateral foot 
disability have been met. 38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for GERD, based on 
aggravation, have been met. 38 U.S.C.A. §§ 1110, 1131 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is granting service connection for the disabilities at 
issue, and this is the greatest benefit the Veteran can receive 
under the circumstances.  Any failure to notify or assist him is 
inconsequential and, therefore, at most, no more than harmless 
error.


II.  Analysis

A.  Factual Background

In his August 1997 Report of Medical Examination for Enlistment 
the Veteran received a normal clinical evaluation of the 
gastrointestinal system, feet, and the heart.  He received an 
abnormal assessment of the skin, lymphatic system, with the 
examiner noting that the Veteran had fungus by his toe nails.  At 
this time, the Veteran had blood pressure readings of 150/79, 
142/83, 139/87, 144/83 and 128/84.  The clinician noted that the 
Veteran had no history of high blood pressure.  In the Veteran's 
accompanying Report of Medical History, he did not indicate that 
he had experienced high blood pressure, foot trouble, or frequent 
indigestion.

As of November 1997, the Veteran's blood pressure was 138/68.

A January 1998 service treatment record notes that the Veteran 
had blood pressure of 132/70.  He complained of having painful 
corns on both feet.  The examiner diagnosed him with corns and 
instructed the Veteran to have limited duty for three days.  As 
of March 1998 and April 1998 the Veteran had blood pressure of 
118/78 and 128/78 respectively.  Also in March 1998, the Veteran 
complained of nausea and some belching in addition to discomfort 
in the epigastric periumbilical area.

In May 1998, the Veteran's blood pressure was 130/82.  At this 
time, the examiner noted that the Veteran had ingrown toe nails.  
In October 1998 the Veteran's blood pressure was 108/80.

April 1999, May 2000, May 2001 and May 2002 Annual Certificates 
of Physical Condition note that the Veteran had blood pressure of 
144/86, 144/80, 170/89 and 174/112 respectively.

June 2002 and July 2002 private medical notes by Dr. D.Y. 
indicate that the Veteran had "chronic GERD," which he had had 
for years.  He continued to use Aciphex to treat this disorder.

In his July 2002 Report of Medical Examination for Retention the 
Veteran again received a normal clinical evaluation of the heart 
and feet.  At this time he had blood pressure reading of 152/92 
and 130/80.  In his companion Report of Medical History the 
Veteran noted that he had no foot trouble, but stated that he did 
experience frequent indigestion or heartburn.  The clinician 
noted that the Veteran had "reflux" for which he took Aciphex.

In a May 2003 Post-Deployment questionnaire, the Veteran 
indicated that he did not have frequent indigestion.  He also 
noted that his health had essentially remained the same during 
his deployment.

In July 2003 the Veteran's blood pressure was 112/78.  At this 
time he also had foot fungus on the bilateral great toes.

In August 2003 and September 2003 the Veteran had blood pressure 
readings of 132/100, 162/98, 122/88 and 131/89.  He took Aciphex 
and Lamisil, and in September 2003 he also complained of having 
painful hammertoes.  This pain apparently had arisen from wearing 
his boots.  After performing a physical examination, the 
clinician assessed the Veteran as having hammer digits of the 5th 
toes bilaterally.  The examiner also directed that the Veteran 
use wide boots.

In August 2005 the Veteran underwent VA examinations of the ears, 
knees, wrists, and foot fungus.

Dr. D.Y.'s January 2005 private medical record conveys that the 
Veteran wanted to start Aciphex again, which he had stopped using 
for about one year, as his GERD symptoms had returned.  Dr. D.Y. 
confirmed his diagnosis of GERD at this time.

Private medical records by Dr. T.M. dated September 2005 reflect 
that the Veteran had hypertension, with blood pressure readings 
of 150/110 and 110/84.

A February 2006 private medical record by Dr. M.L. diagnosed the 
Veteran with hammertoes of both 5th toes.

As reflected in a May 2006 private medical records by Dr. T.M., 
the Veteran had a diagnosis of GERD for which he used Aciphex.  
He complained of blood pressure problems, and exhibited a blood 
pressure reading of 150/110 and, then, a few weeks later, a 
lowered blood pressure of 114/90.

At his February 2008 videoconference hearing the Veteran 
testified that he was put on medication for hypertension during 
his separate periods of active service in 1997 and 2003.  Hearing 
Transcript at 3-4, 11.  The Veteran also conveyed that he 
received VA and private treatment for hypertension post-service, 
to include taking medication prescribed by a Dr. M. Hearing 
Transcript at 4-5, 12.  He noted that he did not have 
hypertension prior to entering active service.  Hearing 
Transcript at 12.

In terms of his GERD or acid reflux, the Veteran noted that he 
did have this problem during his active service, when he started 
using Aciphex to treat the upper gastroesophageal symptoms.  
Hearing Transcript at 5.  He also stated that his private 
physician, Dr. Y., prescribed Nexium, but he has continued to 
suffer from this disorder since service.  Hearing Transcript at 
6, 13, 14.

As for his bilateral foot disorder, the Veteran stated that his 
little toes were deformed, which physicians had told him occurred 
because he used narrow shoes at some point.  Hearing Transcript 
at 7, 16.  The Veteran recalled that during boot camp, he had 
used ill-fitting, narrow boots, which had caused pain and 
calluses.  Hearing Transcript at 7-8.  He used special shoes 
currently, and the Veteran's wife indicated that the Veteran had 
painful and sensitive feet.  Hearing Transcript at 9.  He 
testified that he had no foot problems of this nature prior to 
his active service.  Hearing Transcript at 14.

A VA examination was conducted in January 2009.  The examiner 
opined that the Veteran had documented intermittent elevated 
blood pressure since at least 1997; it is at least as likely as 
not that the Veteran's hypertension is related to service.  The 
examiner stated that improper shoes can cause hammer toe 
deformities which will, in turn, predispose a person to recurrent 
callus; it is at least as likely as not that the Veteran's 
bilateral foot disability is related to service.  The examiner 
noted that the Veteran had a long history of GERD before entering 
service.  The examiner opined that the Veteran's GERD existed 
prior to his entry into his first period of service (November 
1997 to November 1998), and was not causally related to that 
period of service.  The examiner also opined that the Veteran's 
preexisting GERD was at least as likely as not aggravated during 
his second period of service.  

B.  Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110,, 1153; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant must 
submit: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) competent evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

1.  Hypertension and Bilateral Foot Disability

The Veteran had high blood pressure readings and foot complaints 
in service, current diagnoses of hypertension and bilateral foot 
disability, and the January 2009 VA examiner opined that the 
current disabilities began in service.  As the three elements of 
the Pond test have been met, service connection for hypertension 
and a bilateral foot disability is warranted.

2.  GERD

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled into service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 1111.  Mere history provided by the 
veteran of the pre-service existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Gastrointestinal examination on entrance into his first period of 
service was normal.  The Veteran is entitled to the presumption 
of soundness regarding his gastrointestinal fitness.

To rebut the presumption of soundness, the government must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service, and that the disease or injury 
was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The January 2009 VA examiner noted that the Veteran had a long 
history of GERD before entering service.  The examiner also 
opined that GERD preexisted the Veteran's first period of 
service.  There is no evidence to the contrary.  Thus, clear and 
unmistakable evidence shows that the Veteran had GERD prior to 
service.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).  

The January 2009 VA examiner opined that the Veteran's GERD was 
not aggravated during his first period of service.  There is no 
competent medical evidence to the contrary.  As there was no 
increase in disability during the Veteran's first period of 
service, a lack of aggravation during his first period of service 
is shown.  See Wagner, supra.  However, that same examiner opined 
that the Veteran's GERD was aggravated during his second period 
of service.  Therefore, service connection for GERD based on 
aggravation of a preexisting condition is warranted.  

ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), based on aggravation, is granted.

Entitlement to service connection for a bilateral foot disorder, 
to include calluses, hammertoes of the 5th toe, and inflammation 
of the feet is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


